Electronically Filed
                                                          Supreme Court
                                                          SCWC-XX-XXXXXXX
                                                          06-JUN-2022
                                                          11:18 AM
                          SCWC-XX-XXXXXXX                 Dkt. 6 ODAC

           IN THE SUPREME COURT OF THE STATE OF HAWAI‘I


           YUKO KAKAZU, Respondent/Petitioner-Appellee,

                                vs.

        PETER CHRISTOPHER, Petitioner/Respondent-Appellant.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
    (CAAP-XX-XXXXXXX & CAAP-XX-XXXXXXX; CIVIL NO. 3SS17-1-0093)

         ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

      Petitioner/Respondent-Appellant Peter Christopher’s

 Application for Writ of Certiorari filed on April 28, 2022 is

 hereby rejected.

      DATED: Honolulu, Hawaiʻi, June 6, 2022.

                               /s/    Mark E. Recktenwald

                               /s/    Paula A. Nakayama

                               /s/    Sabrina S. McKenna

                               /s/    Michael D. Wilson

                               /s/    Todd W. Eddins